                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    WALTER ALEXANDER MURCIA, ET                               CIVIL ACTION
    AL.

    VERSUS                                                      NO. 18-4938

    SPIRIT COMMERCIAL AUTO RISK                             SECTION “R” (1)
    RETENTION GROUP INC., ET AL.



                         ORDER AND REASONS

       Before the Court are: (1) defendants’ motion to stay and (2) defendants’

counsel’s ex parte motion to withdraw as counsel.1 Because defendant Spirit

Commercial Auto Risk Retention Group, Inc. (Spirit) has been put into a

receivership in Nevada state court, the Court grants the motions.



I.     BACKGROUND

       This case arises from a car accident.2 Plaintiffs—Walter Alexander

Murcia, Harley Curtis, and Walter Murcia on behalf of himself and his minor

child—allege that they were traveling on Interstate 12 on March 21, 2018,

when defendant Kent Orr allegedly rear-ended their car.3 Plaintiffs filed a




1      R. Doc. 18; R. Doc. 22.
2      R. Doc. 1-1.
3      Id. at 2 ¶ 3.
petition for damages in Tangipahoa Parish on April 4, 2018, claiming

negligence against Orr, his employer WJ Express, Inc., and his employer’s

insurance company, Spirit.4 Defendants removed the case to this court on

the basis of diversity jurisdiction on May 15, 2018.5

      On February 27, 2019, defendants filed a notice of temporary

receivership and a motion to stay the proceedings.6 Defendants explained

that a Nevada state court had appointed a temporary receiver for Spirit, an

initial step in a rehabilitation or liquidation process for troubled insurance

companies, pursuant to state law.7        As is typical, the Nevada court

temporarily enjoined all claims against Spirit seeking the company’s assets.8

The order appointing the temporary receiver states, “all persons are

immediately enjoined from the commencement or prosecution of any actions

by or on behalf of the Insurer, or against the Insurer, and the receivership

court will have exclusive jurisdiction over any actions involving the Receiver

or Insurer.”9 In light of the injunction, defendants sought a temporary 60-




4     Id. ¶¶ 5-6.
5     R. Doc. 1.
6     R. Doc. 18.
7     R. Doc. 18-2 at 1-2.
8     Id. at 2.
9     R. Doc. 18-1 at 2.
                                      2
day stay until the temporary receivership proceedings progressed.10

Plaintiffs did not respond to the motion.

      On May 15, 2019, defendants’ counsel, the Loeb Law Firm, notified the

Court that Spirit had been placed in a permanent receivership and sought to

withdraw as counsel due to unpaid fees.11 Like the Nevada court’s earlier

order, the order appointing the permanent receiver provides, “all claims

against the Property must be submitted to the Receiver as specified herein to

the exclusion of any other method of submitting or adjudicating such claims

in any forum, court, arbitration proceeding, or tribunal subject to the further

Order of this Court.”12 The order also permanently enjoins “persons or

entities of any nature including . . . claimants [and] plaintiffs” from

“[c]ommencing, bringing, maintaining, or further prosecuting any action at

law, suit in equity, arbitration, or special proceeding against [Spirit] or its

estate.”13




10    R. Doc. 18-2 at 2.
11    R. Doc. 22.
12    R. Doc. 22-1 at 7 ¶ 10.
13    Id. at 8 ¶ 13.
                                      3
II.   DISCUSSION

      When a state court puts a troubled insurance company into

receivership proceedings, that court has “the task of providing for an orderly

liquidation of an insolvent company and the preservation of its remaining

assets.” Janak v. Allstate Ins. Co., 318 F. Supp. 215, 218 (W.D. Wis. 1970).

To avoid interfering with these proceedings, in which many claimants may

be seeking to recover funds from a limited pool of assets, the Fifth Circuit has

held that, “federal policy . . . directs that the control over the insurance

business remain in the hands of the states,” and “[a]n orderly liquidation

requires that [federal courts] not interfere with the order” of the receivership

court. Anshutz v. J. Ray McDermott Co., Inc., 642 F.2d 94, 95 (5th Cir.

1981). In these instances, a stay pending the conclusion of state receivership

proceedings and dissolution of the state court injunction is “the proper

course.” Id.; see also Indep. Petrochemical Corp. v. Aetna Cas. and Sur. Co.,

672 F. Supp. 1, 6 (D.D.C. 1986) (staying federal case for the duration of

rehabilitation and liquidation proceedings); Integrity Ins. Co. v. Martin, 105

Nev. 16, 18 (Nev. 1989) (“Nevada has adopted the UILA . . . [which]

authorizes the court in which a delinquency proceeding was instituted to

enjoin all claims against the insurer, including claims existing prior to an

order of liquidation.”). Thus, in order to ensure an orderly receivership


                                       4
process and to avoid interference with the state court’s custody over Spirit’s

assets, the Court orders this case stayed pending the conclusion of

receivership proceedings and reversal of the injunction by the Nevada state

court.

      This stay shall apply to all litigation in this case. Plaintiffs have not

requested that the Court sever their claims against Orr and WJ Express, Inc.,

and the Court finds that, in the interest of the judicial economy, their claims

should not be severed given how closely connected the claims are. See Nester

v. Textron, Inc., 888 F.3d 151, 162 (5th Cir. 2018) (whether to sever certain

claims in a matter “is a matter within the sole discretion of the trial court”).

A finding of liability against Orr and WJ Express, Inc. may affect the orderly

distribution of assets in the state proceeding if WJ Express makes a claim in

that proceeding against Spirit as a policy-holder to cover that liability. Thus,

the claims against the other defendants are too closely related to a claim

against Spirit’s assets for the Court to proceed on those claims while the

receivership proceedings are ongoing. See Blevins v. Sheshadri, No. 02-43,

2003 WL 21145689, at *2 (W.D. Va. May 16, 2003) (staying case against all

defendants when insurer was in receivership proceedings “because of the

close interrelation of the claims that are the subject of this case”); Guar.

Residential Lending, Inc. v. Homestead Mortg. Co., No. 04-74842, 2009 WL


                                       5
5214877, at *3-*4 (E.D. Mich. Dec. 28, 2009) (staying all litigation due to

FDIC bank receivership because the claims were “inextricably intertwined,”

and a stay against all defendants was necessary “for the purposes of judicial

economy”). The Court therefore finds that the case must be stayed against

all defendants pending the conclusion of receivership proceedings and

reversal of the injunction by the Nevada state court.

     Finally, the Court also finds that the Loeb Law Firm has met the

requirements to withdraw under Local Rule 83.2.11. Accordingly, J. Scott

Loeb, Esq., Michael J. Gautier, Jr., and the Loeb Law Firm may withdraw as

counsel for defendants.



III. CONCLUSION

     In light of the permanent injunction and order appointing a permanent

receiver of defendant Spirit Commercial Auto Risk Retention Group, Inc. in

the Eighth Judicial District Court of Nevada, defendants’ motion to stay and

defendants’ counsel’s ex parte motion to withdraw as counsel are

GRANTED. This case is hereby STAYED for the duration of the receivership

proceedings.




                                      6
New Orleans, Louisiana, this _____
                              24th day of May, 2019.


          _____________________
               SARAH S. VANCE
        UNITED STATES DISTRICT JUDGE




                         7
